DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Species II, and claims 1-2, 4-5, and 7-10 in the reply filed on 12/23/2020 is acknowledged. 

Status of Claims and Prosecution History
Claims 1-20 are pending in the application with claims 3, 6, and 11-20 withdrawn. Claims 1-2, 4-5, and 7-10 are examined herein.

This application has been transferred to a new examiner. See the Conclusion section at the end of this Office action for appropriate contact information.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the gaskets (claims 4, 5) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.

Figures 1A-1B should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. See MPEP § 608.02(g). 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.






The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 4-5, and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 4-5 and 7-10 are indefinite because they recite in the preamble the subcombination of a raised face flange that is inconsistent with the body of the claims that recite limitations directed to the combination of the raised face flange and a bolt (claim 1), seal (claims 1, 7), nuclear reactor module (claims 1, 7, 8), mating flange (claim 1), gasket (claims 4-5), ring gasket (claim 5), seal of a reactor vessel (claim 7), seal of a containment vessel (claim 8), ring shape (claim 9), and sidewall of a pressure device (claim 10). This inconsistency presents the question as to whether the claims recite a combination or subcombination. There is insufficient antecedent basis for the limitations that are directed to the combination rather than to the subcombination because a seal, nuclear reactor module, mating flange, gasket, ring gasket, seal of a reactor vessel, seal of a containment vessel, ring shape, and sidewall of a pressure device are not inherent components of the raised face flange

Claim 9 recites the limitation “each of the first and second raised surface” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. Examiner face” for purposes of examination.

Claim 9 is further indefinite because it is unclear if “a ring shape” is further describing a shape of a structure recited in claim 1 or if this is another, new structure. For instance, is “a ring shape” describing the raised face flange as having a ring shape?

Any claim not explicitly addressed above is rejected because it is dependent on a rejected base claim.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 3,127,050 (“McDaniels”).

Regarding claim 1, McDaniels discloses (see Fig. 1) a raised face flange (24), comprising:
a bolting face (28D) defining one or more openings (33) for one or more bolts (30A), respectively (Fig. 1);
a pair of raced faces (28A, see annotated Fig. 1 below) including a first raised face (28A) disposed in a first plane and a second raised face (see annotated Fig. 1 below) to form a seal in a nuclear reactor module (Fig. 1, 1:9-13, 2:69-3:2), the second raised face disposed in a second plane that is different than the first plane (Fig. 1);
wherein the bolting face is disposed in a third plane that is different than the first and second planes (Fig. 1); and
wherein a distance between an area of the second raised face and the third plane is greater than a distance between the first plane and the third plane to distribute contact force with a mating flange over the area of the second raised face to maintain the seal (Fig. 1 (annotated below); McDaniels’ second raised face is a flat, horizontal surface and would therefore be capable of distributing contact force with a mating flange over its area to maintain the seal).


    PNG
    media_image1.png
    748
    518
    media_image1.png
    Greyscale

McDaniels, Fig. 1 (annotated)

Regarding claim 2, McDaniels discloses the raised face flange of claim 1. McDaniels further discloses wherein the first and second planes are non-intersecting (Fig. 1).

Regarding claim 4, McDaniels discloses the raised face flange of claim 1. McDaniels further discloses wherein the first raised face includes one or more features (34) to mount a gasket (35) thereon or therein (Fig. 1).

Regarding claim 5, McDaniels discloses the raised face flange of claim 4. McDaniels further discloses wherein the gasket comprises one or more ring gaskets (“O-ring”) (Fig. 1, 2:69-3:2), and wherein the one or more features comprise one or more grooves (34) to receive the one or more ring gaskets, respectively (Fig. 1).

Regarding claim 7, McDaniels discloses the raised face flange of claim 1. McDaniels further discloses wherein the seal comprises a seal of a reactor vessel (20) of the nuclear reactor module (1:9-13, 2:69-3:2).

Regarding claim 8, McDaniels discloses the raised face flange of claim 1. McDaniels further discloses wherein the seal comprises a seal of a containment vessel of the nuclear reactor module (1:9-27, 2:69-3:2; McDaniels’ flange is designed to maintain a fluid-tight seal between two structures in a high temperature, high pressure, radioactive environment and would therefore be capable of sealing a containment vessel).

Regarding claim 9, McDaniels discloses the raised face flange of claim 1. McDaniels further discloses wherein each of the first and second raised surfaces are continuous along a ring shape (Fig. 1, 2:27-35; McDaniels’ first and second raised 

Regarding claim 10, McDaniels discloses the raised face flange of claim 1. McDaniels further discloses wherein a difference between the distances is selected based on a deformability of a sidewall of a pressure device on which the raised face flange is mounted (Fig. 1; there is a distance between each of McDaniels’ raised faces and the distances would be capable of being selected based on a deformability of a sidewall of a pressure device).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

As the examiner has shown above, the McDaniels reference discloses all of the limitations of the claimed invention. However, in the interest of compact prosecution and since said reference does not explicitly state the capability of distributing force, the following 35 U.S.C. 103 rejection has also been provided.

Claim(s) 1-2, 4-5, and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDaniels in view of DE Publication No. 4340051 (“Brenner”) (citations below refer to accompanying Machine Translation).

Regarding claim 1, McDaniels discloses (see McDaniels, Fig. 1) a raised face flange (24), comprising:
a bolting face (28D) defining one or more openings (33) for one or more bolts (30A), respectively (McDaniels, Fig. 1);

wherein the bolting face is disposed in a third plane that is different than the first and second planes (McDaniels, Fig. 1); and
wherein a distance between an area of the second raised face and the third plane is greater than a distance between the first plane and the third plane (McDaniels, Fig. 1). 

McDaniels does not explicitly disclose the distances between the planes distributes contact force with a mating flange over the area of the second raised face to maintain the seal.

	Brenner teaches (see Brenner, Figs. 2a-2d) a raised flange (1a) for creating a seal between two structures (Brenner, [0028]) comprising a first plane (1e), a second plane (1c), and a third plane (1d) (Brenner, Fig. 2a), wherein a distance between an area of the second raised face and the third plane is greater than a distance between the first plane and the third plane to distribute contact force with a mating flange (2) over the area of the second raised face to maintain a seal (Brenner, [0028]-[0029]).



Regarding claim 2, McDaniels in view of Brenner teaches the raised face flange of claim 1. McDaniels and Brenner further discloses or teaches wherein the first and second planes are non-intersecting (McDaniels, Fig. 1; Brenner, Fig. 2a). A POSA would have been motivated to combine McDaniels and Brenner as discussed above with regards to claim 1.

Regarding claim 4, McDaniels in view of Brenner teaches the raised face flange of claim 1. McDaniels further discloses wherein the first raised face includes one or more features (34) to mount a gasket (35) thereon or therein (McDaniels, Fig. 1). A POSA would have been motivated to combine McDaniels and Brenner as discussed above with regards to claim 1.

Regarding claim 5
Regarding claim 7, McDaniels in view of Brenner teaches the raised face flange of claim 1. McDaniels further discloses wherein the seal comprises a seal of a reactor vessel (20) of the nuclear reactor module (McDaniels, 1:9-13, 2:69-3:2). A POSA would have been motivated to combine McDaniels and Brenner as discussed above with regards to claim 1.

Regarding claim 8, McDaniels in view of Brenner teaches the raised face flange of claim 1. McDaniels further discloses wherein the seal comprises a seal of a containment vessel of the nuclear reactor module (McDaniels, 1:9-27, 2:69-3:2; McDaniels’ flange is designed to maintain a fluid-tight seal between two structures in a high temperature, high pressure, radioactive environment and would therefore be capable of sealing a containment vessel). A POSA would have been motivated to combine McDaniels and Brenner as discussed above with regards to claim 1.

Regarding claim 9, McDaniels in view of Brenner teaches the raised face flange of claim 1. McDaniels and Brenner further discloses or teaches wherein each of the first and second raised surfaces are continuous along a ring shape (McDaniels, Fig. 1, 2:27-35; McDaniels’ first and second raised surfaces are formed along a hemispherical structure, and are therefore continuous along a ring shape; Brenner, [0011]). A POSA would have been motivated to combine McDaniels and Brenner as discussed above with regards to claim 1.

Regarding claim 10, McDaniels in view of Brenner teaches the raised face flange of claim 1. Brenner further teaches wherein a difference between the distances is selected based on a deformability of a sidewall of a pressure device on which the raised face flange is mounted (Brenner, [0029]). A POSA would have been motivated to combine McDaniels and Brenner as discussed above with regards to claim 1.

Conclusion
The Notice of References Cited (PTO-892) cites the prior art made of record and not relied upon that is considered pertinent to Applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINNEY KIL whose telephone number is (571)272-3191.  The examiner can normally be reached on Mon - Thu 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/J.K./Examiner, Art Unit 3646                                                                                                                                                                                                        

	/JACK W KEITH/           Supervisory Patent Examiner, Art Unit 3646